           Case 1:19-cv-08359-VEC Document 42 Filed 05/21/20 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 5/21/2020
 -------------------------------------------------------------- X
 RELEVENT SPORTS, LLC,                                          :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-8359 (VEC)
                                                                :
                                                                :                ORDER
 UNITED STATES SOCCER FEDERATION,                               :
 INC.,                                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 8, 2019, Defendant moved to compel arbitration or in the

alternative to dismiss Plaintiff’s complaint (Dkt 32);

        IT IS HEREBY ORDERED THAT: No later than June 1, 2020, the parties are ordered

to submit supplemental briefs focusing on (i) whether the Court has personal jurisdiction over

FIFA so as to order its joinder under Rule 19, and (ii) whether FIFA constitutes an indispensable

party under Rule 19(b). The briefs must be limited to ten pages. If Plaintiff believes there are

additional facts concerning FIFA’s connection to the United States that are pertinent to the

question of whether this Court would have personal jurisdiction over it, it should indicate in its

brief whether it would like to amend its complaint to add those jurisdictional facts.




SO ORDERED.
                                                                    ________________________
Date: May 21, 2020                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
